Exhibit 32.1 In connection with the Annual Report on Form 10-KSB of Alloy Steel International, Inc. (the “Company”) for the year ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Gene Kostecki, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. 1350, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 14, 2008 By: /s/GeneKostecki GeneKostecki Chief Executive Officer
